        Case 1:18-cr-00601-PGG Document 526 Filed 09/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                               ORDER

JEAN-CLAUDE OKONGO LANDJI and JIBRIL                            18 Cr. 601 (PGG)
ADAMU,

                         Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              The Government is directed to respond to Defendants’ request for a ruling as to

whether AUSA Matthew Hellman should withdraw from the representation in the Kastigar

hearing scheduled for September 9, 2021. (Def. Br. (Dkt. No. 525) at 5) The Government’s

response is due September 8, 2021 at 12:00 p.m.

Dated: New York, New York
       September 7, 2021
